Title: From Louisa Catherine Johnson Adams to Thomas J. Hellen, 4 March 1826
From: Adams, Louisa Catherine Johnson
To: Hellen, Thomas J.





Washington 4th March 1826


Your letter has this moment been put into my hand and as a proof of how happy it makes me to hear from you I hasten to answer it immediately—
Shut up as I now am in this great house, I have few opportunities of mixing with society and my health is so bad I almost lose the relish for parties which once gave a zeal to the enjoyment. I was however at the Ball on the 22d which was very handsome and where I was amused for about an hour—The ladies as usual looked very handsome and the supper produced some exhilaration among the Gentlemen who staid to partake of it.—The young Ladies return’d at eleven oclock but John and Charles made a frolick of it.—
Since that time I have again been quite unwell tho’ yesterday I was able to dine with a large company the Judges of the Supreme Court Lawyers Sic.—The weather is so gloomy and the influenza still hangs so heavily in our atmosphere we are not so gay at our meetings as we in general are wont to be and we hear of nothing but sickness from all quarters—
I am sorry my dear Son that you should feel this forlorn. You must however remember that you have many friends who love you as much as if they were more nearly allied to you and whose anxiety for your stile urges the necessity of your not relinquishing the advantages which your present situation affords you in the acquirement of an education which will yield I trust a permanent good.—The present moments of isolation will soon pass away and you will return to your friends with more pleasure in consequence of having learnt by experience to appreciate the value of their attentions—
As summer approaches you will be enabled to exercise more freely but I would not have you unnecessarily expose your health until you have quite recovered from your indisposition
I make great allowance for your want of punctuality in writing as I know that your avocations are too numerous to admit of your employing such as your lane in this way but three or four would suffice to let us know how you are and those I expect from you occasionally—Charles wrote you a long Letter sometime ago which I hope you received—you must constantly make enquiries of the Post Office as I understand Letters are there frequently mislaid.
Johnson is with us and better than he has been Mary and Elizabeth are very well but poor Mr Cook is very bad and I fear not long for this world—
Be assured my dear Thomas that as long as I live you can never want a parent who will take the warmest interest in your concerns and the only reason I have not written to you is that I thought my prosy letters would not be acceptable—
Let me advise you to pay attention to orthography ere you get a habit of writing carelessly and believe me your affect aunt

L.C. Adams




